Case 19-51291-tnw       Doc 122     Filed 12/18/19 Entered 12/18/19 11:41:01            Desc Main
                                   Document     Page 1 of 19



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

IN RE:
                                                                             CASE NO. 19-51291
GIGA ENTERTAINMENT MEDIA, INC.                                               CHAPTER 7

         DEBTOR


      MOTION FOR ORDER AUTHORIZING SALE OF ASSETS PURSUANT TO
                           11 U.S.C. § 363


         Comes James D. Lyon, as Trustee (the “Trustee”) of the Bankruptcy Estate of Giga

Entertainment Media, Inc. (the “Debtor”) and, pursuant to 11 U.S.C. §§ 105(a), 363(b), (f) and (m),

Fed. R. Bankr. P. 2002, 6004, 9006 and 9014, and the Order (A) Establishing Sale and Bidding

Procedures; (B) Approving Notice of Sale; and (C) Setting Sale Hearing Date previously entered

herein on November 15, 2019 (the “Sale Procedures Order”) [D.N. 115], hereby moves the Court

for authority to sell substantially all of the Debtor’s assets (other than the SELFEO Software Code

(as defined below) and other specifically excluded assets of the estate), free and clear of liens,

claims, interests and encumbrances to the Proposed Buyer (defined below). The Trustee

incorporates by reference his previously filed Chapter 7 Trustee’s Report of Auction Sale [D.N.

121] (the “Report of Auction”) and all exhibits thereto; and in further support of his Motion, the

Trustee respectfully states as follows:

                                JURISDICTION AND VENUE

         1.    On June 27, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief with this Court under Chapter 7 of the United States Bankruptcy Code, 11 U.S.C. §§ 101,

et seq. (the “Bankruptcy Code”).
Case 19-51291-tnw       Doc 122     Filed 12/18/19 Entered 12/18/19 11:41:01           Desc Main
                                   Document     Page 2 of 19



          2.   This Court has jurisdiction over this Chapter 11 case under 28 U.S.C. §§ 157 and

1334. This matter constitutes a core proceeding under 28 U.S.C. § 157(b)(2)(A), (N) and (O).

          3.   The Debtor is a Nevada corporation which maintains its principal place of business

in Lexington, Kentucky. Accordingly, and as determined by the Court in its Order Denying Motion

to Transfer Venue entered on September 19, 2019 [ECF No. 83], venue for the Debtor’s Chapter 7

case is proper in this District under 28 U.S.C. §§ 1408 and 1409.

                                         BACKGROUND

          4.   Pursuant to the Bidding Procedures approved by this Court in the Sale Procedures

Order, the Trustee entered into a stalking horse bidder agreement with GLB2019, LLC (the

“Stalking Horse Bidder”), as embodied in the form of the proposed asset purchase agreement

previously filed with the Court [D.N. 113] for the purchase of substantially all of the Debtor’s

assets, as set forth therein, for the sum of $20,000.

          5.   In accordance with the Sale Procedures Order, the Trustee provided various due

diligence materials to both the Stalking Horse Bidder and to the group of individuals comprised of

David Shutvet, Riva Wilkins, Gary Nerlinger, Patricia Gilchrist, Lyle Gillman, Bob Barnard, Arthur

Mellon and William Freeman, jointly and severally (collectively, the “Equity Security Holders”),

who satisfied the conditions set forth in the Sale Procedures Order to be deemed a Competing

Bidder.

          6.   Pursuant to the Sale Procedures Order, the Equity Security Holders satisfied the

conditions to be deemed a Competing Bidder by the Trustee and thereafter properly submitted a

qualified Competing Bid for the Purchased Assets in the amount of $26,000.

          7.   After receipt of the Competing Bid, in accordance with the Sale Procedures Order,

on December 17, 2019 the Trustee conducted an auction of all of the properties, assets, rights and

                                                  2
Case 19-51291-tnw       Doc 122    Filed 12/18/19 Entered 12/18/19 11:41:01                Desc Main
                                  Document     Page 3 of 19



interests of the Trustee (excluding the Excluded Assets, as defined in the asset purchase agreement

attached to the Report of Auction as Exhibit 2), consisting of the following:

                   a. Claims and causes of actions for avoidable transfers under Chapter 5 of the

                       Bankruptcy Code and applicable state law against third parties including but

                       not limited to transfers to creditors and insiders of the Debtor;

                   b. Claims and causes of action under applicable state or federal law against

                       prior directors, officers and shareholders of the company including but not

                       limited to breach of fiduciary duty, shareholder derivative claims, conflicts

                       of interest, negligence and fraud;

                   c. All books, records, documents and electronic media containing information

                       of any type related to the claims and causes of action identified in Section

                       2.1(a) and (b) of the asset purchase agreement;

                   d. All equipment (including office equipment), fixtures, and furnishings;

                   e. To the extent assignable, all rights of the Debtor under nondisclosure or

                       confidentiality, non-compete, non-solicitation or similar agreements with

                       any employees and agents of the Debtor or with third parties, other than any

                       such rights of the Debtor to the extent pertaining exclusively to any

                       Excluded Assets as defined in the asset purchase agreement;

                   f. To the extent owned by or subject to the control of the Debtor, all Equity

                       Interests in the Debtor; and

                   g. To the extent transferable and to the extent primarily related to the

                       Purchased Assets, the full benefit of all representations, warranties,

                       guarantees, indemnities, undertakings, certificates, covenants, agreements

                                                 3
Case 19-51291-tnw            Doc 122       Filed 12/18/19 Entered 12/18/19 11:41:01                         Desc Main
                                          Document     Page 4 of 19



                            and all security therefor received by the Debtor in connection with the

                            Purchased Assets.

         (collectively, the “Purchased Assets”).

         8.       The Equity Security Holders, jointly and severally, were the Successful Bidder at the

auction, for the Purchased Assets for the sum of Seventy-Six Thousand Dollars and No Cents

($76,000.00).

         9.       The fully executed asset purchase agreement attached to the Report of Auction as

Exhibit 1 for the Purchased Assets for the Equity Security Holders’ initial Competing Bid of

$26,000 was agreed upon by the Trustee and the Equity Security Holders, jointly and severally.

         10.      A true and accurate copy of the revised asset purchase agreement sent to counsel for

the Successful Bidder following the auction on December 17, 2019 is attached to the Report of

Auction as Exhibit 2 and is fully incorporated herein by reference.

         11.      As demonstrated by the email correspondence attached to the Report of Auction as

Exhibit 3, counsel for the Successful Bidder has represented that he has no changes to the December

17, 2019 asset purchase agreement attached to the Report of Auction as Exhibit 2 (the “APA”) and

that he is circulating the same to his clients for execution. The Trustee will separately file the fully

executed APA with the Court as soon as the Trustee receives the same from the Proposed Buyer.

                                   TERMS OF THE PROPOSED SALE

                                 THE ASSET PURCHASE AGREEMENT1

         A.       The Assets



1
  The following description of the terms of the APA is intended solely to provide a brief overview thereof, and to
highlight material terms and provisions. Parties should refer to the APA for such complete and detailed terms thereof. In
the event of any inconsistencies between such summary and the APA, the latter shall govern. In addition, all capitalized
terms not defined herein shall have the meaning given to them in the APA.

                                                           4
Case 19-51291-tnw        Doc 122     Filed 12/18/19 Entered 12/18/19 11:41:01                 Desc Main
                                    Document     Page 5 of 19



        12.     Subject to approval by this Court, the Trustee seeks approval of a sale of the

Purchased Assets on the terms of the APA.

        13.     The Proposed Buyer’s purchase price for the Purchased Assets is $76,000.00. It is

the Trustee’s business judgment that the Proposed Buyer’s $76,000.00 bid represents the highest

and best bid received by the Trustee for the Purchased Assets.

        B. Excluded Assets

        14.     Section 2.2 of the APA specifically sets forth certain other assets of the Debtor

which are excluded from this sale, and which include but are not limited to the software and product

code for SELFEO 3.1, and any prior or subsequent versions of said software, as well as the

registered trademarks for SELFEO and Immerse Yourself (collectively, “SELFEO Software Code”);

any and all internet domain names registered to the Debtor, and any promotional materials; and

claims for professional malpractice regarding the Debtor’s compliance with securities and exchange

regulations or preparations for an initial public offering; all as more fully detailed in Section 2.2 of

the APA.

        C. Closing and Termination of the APA

        8.      The closing of the purchase and sale of the Purchased Assets (the “Closing”) shall

take place via electronic exchange of closing documents and signature pages.

        9.      Section 4.4 of the APA sets forth the instances in which the APA may be terminated.

Among other things, the parties may mutually agree to terminate the APA or the APA may be

terminated as follows:

        (a)     by Purchaser or the Trustee, if the Closing shall not have occurred by the close of
                business on the date that is the earlier of (i) fifteen (15) days after the date on which
                the Sale Order is entered and (ii) December 31, 2019 (such date, the “Termination
                Date”);


                                                   5
Case 19-51291-tnw        Doc 122     Filed 12/18/19 Entered 12/18/19 11:41:01               Desc Main
                                    Document     Page 6 of 19



       (b)     by mutual written consent of the Trustee and Purchaser;

       (c)     by Purchaser, if there shall be an inaccuracy in any representation or warranty of the
               Seller, or a breach by of any covenant or agreement contained in this Agreement,
               which inaccuracy or breach would result in a failure of a condition set forth in
               Section 9.1 or 9.3 and which inaccuracy or breach cannot be cured or has not been
               cured by the earlier of (i) 15 Business Days after the giving of written notice by
               Purchaser to the Trustee of such breach and (ii) one Business Day prior to the
               Termination Date;

       (d)     by the Trustee, if there shall be a inaccuracy in any representation or warranty of
               Purchaser, or a breach by Purchaser of any covenant or agreement contained in this
               Agreement, which would result in a failure of a condition set forth in Section 9.2 or
               9.3 and which breach cannot be cured or has not been cured by the earlier of (i) 15
               Business Days after the giving of written notice by the Trustee to Purchaser of such
               breach and (ii) one Business Day prior to the Termination Date;

       (e)     by the Trustee or Purchaser if there shall be in effect an Order of a Governmental
               Body of competent jurisdiction restraining, enjoining or otherwise prohibiting the
               consummation of the transactions contemplated by this Agreement, it being agreed
               that Purchaser and Trustee shall consult in good faith to determine whether the
               Trustee shall appeal any adverse determination which is not non-appealable (and, in
               the event such appeal is pursued, the Trustee agree to pursue such appeal with
               reasonable diligence) unless and until Purchaser elects to terminate this Agreement
               in accordance with the terms hereof; and

       (f)     by Purchaser, if (i) the Bidding Procedures in this Agreement are not approved by
               the Bankruptcy Court on or before November 15, 2019, (ii) if the Bidding
               Procedures are not followed by Seller, or (iii) the Sale Order has not been entered by
               December 20, 2019.


                                       USE OF PROCEEDS

       10.     Ultimately, the resulting sale proceeds received from the Proposed Buyer who

submitted the highest and best offer at the conclusion of the Auction will be utilized to satisfy the

costs and expenses of administering the Debtor’s bankruptcy case as approved by the Court, with

remaining proceeds distributed to the Debtor’s creditors and/or interest holders in accordance with

the Bankruptcy Code. Neither the APA, nor the proposed Sale Order, dictate how the Trustee or the

Estate must utilize any of the Sale proceeds, other than to provide that all liens shall attach thereto

                                                  6
Case 19-51291-tnw        Doc 122     Filed 12/18/19 Entered 12/18/19 11:41:01                 Desc Main
                                    Document     Page 7 of 19



to the same extent and priority as such liens attached to the Assets prior to the Closing.

                                     RELIEF REQUESTED
                                   NECESSITY OF THE SALE

          11.   Both prior to and since the filing of this Chapter 7 case, the Trustee has evaluated the

Estate and determined that a sale of the Debtor’s Assets set forth herein is in the best interests of the

Debtor’s Estate and creditors. As such, the Trustee is confident that likely purchasers of the Assets

are aware the Trustee is seeking to sell the Assets and that the Sale Procedures allowed for the

maximum recovery to the Debtor’s Estate and creditors. Moreover, the Trustee is in need of

sufficient funds to appropriately auction the SELFEO Software Code for the benefit of the Debtor’s

Estate.

          12.   The Trustee has evaluated the terms, conditions, benefits and risks associated with

the proposed APA, as well as the risks and benefits of other alternatives. The Trustee, in exercising

sound business judgment, has concluded that a sale, as set forth in the APA, offers the most

advantageous terms and greatest economic benefit to the Debtor’s Estate. Accordingly, the Trustee

believes that a prompt sale of the Assets pursuant to 11 U.S.C. § 363 and the terms of the APA is in

the best interests of the Debtor, its creditors, and the Estate. With the funds expected to be realized

from the sale set forth herein, the Trustee will have the means to sell the SELFEO Software Code

through a subsequent sale to be approved by the Court.

          13.   In addition, the timing of the proposed sale is critical. It is important that the Debtor

close on a sale as quickly as possible to generate funds necessary to conduct a sale of the SELFEO

Software Code. In conjunction with the need to close this sale promptly, the Trustee requests that

the Court waive the fourteen (14) day stay of order approving a sale, which would otherwise be

required by Fed. R. Bankr. P. 6004(h).


                                                   7
Case 19-51291-tnw        Doc 122      Filed 12/18/19 Entered 12/18/19 11:41:01                 Desc Main
                                     Document     Page 8 of 19



        14.     The Trustee requests that the Sale Order provide that the Proposed Buyer has

acquired the Assets in good faith. The Trustee will offer evidence of good faith at the Sale Hearing.

 The proposed bid and sale procedures ensured that the highest and best offer for the Purchased

Assets was obtained via the Auction. No “special treatment” was afforded to any potential

purchaser. Therefore, an order that the Proposed Buyer has acted in good faith within the meaning

of 11 U.S.C. § 363(m) is appropriate.

        15.     The Trustee requests that the Sale Order provide that the sale is free and clear of any

lien, claim, interest, right of setoff or recoupment, or encumbrance which is held by any party, with

all such liens, claims, interests, right of setoff or recoupment, or encumbrance to attach to the

proceeds in the same order of validity, priority and extent as they currently exist. The sale of the

Assets is appropriately free and clear of all liens, claims, interests, rights of setoff or recoupment, or

encumbrances pursuant to 11 U.S.C. § 363(f) as set forth below, and all asserted liens, claims

interests, rights of setoff or recoupment, or encumbrances of any entity in and to the Assets will

attach to the sale proceeds to the same validity, priority and extent as exist under applicable law

pursuant to 11 U.S.C. § 363(e).

        16.     Upon the Closing contemplated by the APA, the Proposed Buyer will take title to

and possession of the Assets, except as otherwise provided herein, in the APA or the Sale Order,

free and clear of (except as expressly assumed): (a) any mortgages, security interests, liens or

encumbrances of any kind, including any administrative expenses, priority claims asserted herein,

claims of setoff and/or recoupment and any ownership claims for any arrangement which is

intended as a financing (and not a true lease); (b) any demands or claims of creditors against the

Debtor; and (c) any person claiming through, by or on behalf of the Debtor, whether such claim,

demand, lien or interest be direct or indirect, known or unknown, or claiming that the buyer is a

                                                    8
Case 19-51291-tnw       Doc 122     Filed 12/18/19 Entered 12/18/19 11:41:01                Desc Main
                                   Document     Page 9 of 19



successor or successor-in-interest or pursuant to any other theory.

             THE PROPOSED SALE IS IN THE BEST INTERESTS OF
         THE DEBTOR’S ESTATE, CREDITORS, AND INTEREST HOLDERS

        A. The Standard

        17.    Entry of the Sale Order approving the final sale of the Assets at the conclusion of the

Sale Hearing is authorized and appropriate under the Bankruptcy Code. Section 363(b) of the

Bankruptcy Code provides that “the trustee, after notice and a hearing, may use, sell, or lease other

than in the ordinary course of business, property of the estate.”

        18.    The Court’s power to authorize a sale under 11 U.S.C. § 363(b) is to be exercised at

its discretion, utilizing a flexible, case-by-case approach. In re Baldwin United Corp., 43 B.R. 905

(Bankr. S.D. Ohio 1984). The key consideration is the Court’s finding that a good business reason

exists for the sale. Stephens Industries, Inc. v. McClung, 789 F.2d 386 (6th Cir. 1986).

               [T]here must be some articulated business justification for using, selling, or
               leasing the property outside the ordinary course of business….Whether the
               proffered business justification is sufficient depends on the case. As the
               Second Circuit held in Lionel, the bankruptcy judge should consider all
               salient factors pertaining to the proceeding and, accordingly, act to further
               the diverse interests of the debtor, creditors and equity holders, alike. He
               might, for example, look to such relevant factors as the proportionate value
               of the assets of the estate as a whole, the amount of elapsed time since the
               filing, the likelihood that a plan of reorganization will be proposed and
               confirmed in the near future, the effect of the proposed disposition on future
               plans of reorganization, the proceeds to be obtained from the disposition
               vis-a-vis any appraisals of the property, which of the alternatives of use, sale
               or lease the proposal envisions and, most importantly perhaps, whether the
               asset is increasing or decreasing in value. This list is not intended to be
               exclusive, but merely to provide guidance to the bankruptcy judge.

Id. at 389.

        19.    Sound business reason exists for selling the Purchased Assets. Namely, the

maximum value for the Purchased Assets will be obtained by selling them through the APA. The


                                                  9
Case 19-51291-tnw       Doc 122    Filed 12/18/19 Entered 12/18/19 11:41:01               Desc Main
                                  Document     Page 10 of 19



Trustee believes it will receive more value through the approval of this sale than through a

piecemeal liquidation. Moreover, the Debtor’s Estate does not have sufficient funds to pursue the

claims and causes of actions to be conveyed to the Proposed Buyer.

        20.    The Sale and Bidding Procedures previously approved by the Court provided

interested parties an opportunity to submit competing offers for the Purchased Assets, thus ensuring

that the Sale has been effected through an arm’s-length transaction. Accordingly, the Sale and

Bidding Procedures have allowed the highest and best recovery of the Purchased Assets for the

Debtor’s Estate and creditors. The Trustee believes that the universe of parties likely interested in

the Purchased Assets was comprised of those parties who were already actively involved in this

litigation.

        B. The Proposed Sale Satisfies the Requirements of 11 U.S.C § 363(f)

        21.    Section 363(f) of the Bankruptcy Code authorizes the sale of property under

11 U.S.C. § 363(b) to be free and clear of interests in such property held by an entity if:

               (a)     Applicable non-bankruptcy law permits a sale of such property free and
                       clear of such interests;

               (b)     Such entity consents;

               (c)     Such interest is a lien and the price at which such property is to be sold is
                       greater than the aggregate value of all liens on such property;

               (d)    Such interest is in bona fide dispute; or

               (e)     Such entity could be compelled, in a legal or equitable proceeding, to
                       accept a money satisfaction of such interest.

11 U.S.C. § 363(f).

        22.    A debtor need only satisfy one of the requirements set forth in 11 U.S.C. § 363(f) to

justify approval of a sale free and clear of liens and interests. Michigan Employment Security


                                                 10
Case 19-51291-tnw       Doc 122    Filed 12/18/19 Entered 12/18/19 11:41:01               Desc Main
                                  Document     Page 11 of 19



Commission v. Wolverine Radio Co., 930 F.2d 1132, 1147 n. 24 (6th Cir. 1991). The Debtor

believes that the Sale to the Proposed Buyer satisfies one or more of these conditions for each party

with an interest in the Assets because it does not appear any entity claims an interest in the

Purchased Assets.

       C. The Proposed Sale and Purchase Would Be in Good Faith

       23.     Section 363(m) of the Bankruptcy Code provides that:

               The reversal or modification on appeal of an authorization under
               [Bankruptcy Code Section 363(b) or (c)] of a sale or lease of property does
               not affect the validity of the sale or lease under such authorization to an
               entity that purchased or leased such property in good faith, whether or not
               such entity knew of the pendency of the appeal, unless such authorization
               and such sale or lease were stayed pending appeal.

11 U.S.C. § 363(m).

       24.     The terms of the APA were negotiated at arm’s length, without collusion, and in

good faith. Upon information and belief, the Proposed Buyer is not an insider of the Debtor.

       25.     Furthermore, the Proposed Buyer and the Trustee each were represented by separate

experienced professionals, helping to ensure the sale process has been fair to date and will continue

to be so, and that the APA was negotiated, proposed, and entered into by the Trustee and the

Proposed Buyer without collusion, in good faith, and at arm’s length.

                                         CONCLUSION

       26.     The Trustee submits that the sale of the Purchased Assets to the Proposed Buyer is

appropriate and in the best interests of the Debtor, the Estate, and the creditors of the Debtor.

       WHEREFORE, the Trustee respectfully requests that this Court: (i) authorize the Trustee

to execute the Asset Purchase Agreement with the Proposed Buyer; (iii) at the conclusion of Sale

Hearing, enter a Sale Order in substantially the form to be tendered prior to the hearing of this


                                                 11
Case 19-51291-tnw        Doc 122    Filed 12/18/19 Entered 12/18/19 11:41:01                 Desc Main
                                   Document     Page 12 of 19



Motion, granting the Trustee authority to sell the Assets to the Proposed Buyer whose offer was the

highest and best bid and was accepted at the sale free and clear of all liens, claims, interests, rights

of setoff recoupment, or encumbrances; and (iv) grant the Trustee such other and further relief as

this Court deems just and appropriate under the circumstances.

                                              NOTICE

        Notice is hereby given that the foregoing shall be brought on for hearing before the United

States Bankruptcy Court for the Eastern District of Kentucky, 100 East Vine Street, Third Floor,

Lexington, Kentucky, on December 20, 2019, at the hour of 11:00 a.m. (EST), or as soon thereafter

as counsel may be heard.

                                                        Respectfully submitted,

                                                        STOLL KEENON OGDEN PLLC

                                                        /s/ Adam M. Back
                                                        Adam M. Back, KY Bar No. 91003
                                                        Jessica L. Middendorf, KY Bar No. 94740
                                                        300 West Vine Street, Suite 2100
                                                        Lexington, Kentucky 40507-1801
                                                        Phone: (859) 231-3000
                                                        adam.back@skofirm.com
                                                        jessica.middendorf@skofirm.com

                                                        COUNSEL FOR THE CHAPTER 7
                                                        TRUSTEE




                                                  12
Case 19-51291-tnw       Doc 122    Filed 12/18/19 Entered 12/18/19 11:41:01               Desc Main
                                  Document     Page 13 of 19




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing was (1) filed
electronically via the Court’s CM/ECF system and served upon all parties registered to receive
notices of same; (2) served via electronic mail to all shareholders of the Debtor as set forth in the
Debtor’s corporate records; and (3) sent via U.S. Mail, postage prepaid, to all other creditors and
parties in interest as listed on the attached Schedule 1, on the 18th day of December, 2019.

                                                      /s/ Adam M. Back
                                                      COUNSEL FOR THE CHAPTER 7
                                                      TRUSTEE




                                                 13
Case 19-51291-tnw        Doc 122    Filed 12/18/19 Entered 12/18/19 11:41:01         Desc Main
                                   Document     Page 14 of 19




Schedule 1
                                               Boston Red Sox Baseball LP
Airsign, LLC                                   c/o David S. Friedman, Esq.
c/o Brian Modiano, CFO                         4 Yawkey Way
12 NW 5th Place                                Boston MA 02215
Williston FL 32696
                                               Brent Harris
Alfred Colucci                                 3619 Peggy's Place
937 Lawnton Terrance                           Tyler TX 75701
Glenolden PA 19036
                                               CBS 360 Digital
Amazon Web Services, Inc.                      22985 Network Place
410 Terry Ave North                            Chicago IL 60673
Seattle WA 98109-5210
                                               CBS Radio/Szabo Assoc/Entercom Comm.
ANC Sports Enterprises, LLC                    3355 Lenox Road,9th Floor
2 Manhattenville Road, Ste 402                 Atlanta GA 30326
Purchase NY 10577
                                               CBS Television Licenses, LLC
Anthony Mapolitano                             c/o Rhett A. Frimet, PC
5510 Merrick Road                              10 East 40th Street, 46th Floor
Massapequa NY 11758                            New York, NY 10016

Arent Fox LLP                                  Chuck Noska
1717 K. Street, NW                             5715 Hwy 85 N. PMB 1316
Washington DC 20006                            Crestview FL 32536

Armanino, LLP                                  Cindy Meengs
P.O. Box 398285                                1925 8th Avenue SW
San Francisco CA 94139                         Byron Center MI 49315

Balder IP Law                                  Claudio E. Iannitelli, Esq.
Paseo de la Castellana, 93                     111 West Monroe St, 17th floor
28046 Madrid Spain                             Phoenix, AZ 85003

Bank of America                                Daniel J. Cloherty
P.O. Box 982238                                Collora LLP
El Paso TX 79998                               100 High Street
                                               Boston MA 02110-2321
Behalf
P.O. Box 1804                                  David do Nascimento Advodagos
New York NY 10159                              Av. Paulista,1294 16 Andar Cerqueira Cez
                                               01310 915 Sao Paulo SP Brasil


                                              14
Case 19-51291-tnw        Doc 122    Filed 12/18/19 Entered 12/18/19 11:41:01       Desc Main
                                   Document     Page 15 of 19



David Lynn, Esq.                               Hartford Insurance
Law office of David Lynn                       Worker's Compensation Policy
11500 W. Olympic Bl., Ste 400                  1251 Old Northern Blvd.
Los Angeles CA 90064                           Roslyn NY 11576

Dawson Orr                                     Hewlett-Packard Financial Services Co.
50 N. Laura Street, Suite 1675                 200 Connell Drive
Jacksonville FL 32202                          Suite 5000
                                               Berkeley Heights, NJ 07922
Dennemeyer & Co. LLC
2 North Riverside Plaza, Suite 1500            IBM Credit
Chicago IL 60606                               1 North Castle Drive
                                               Armonk NY 10504
Dialpad, inc.
100 California Street, Ste 500                 Internal Revenue Service
San Francisco CA 94111                         P.O. Box 7346
                                               Philadelphia PA 19104-7346
Douglas K. Miller
4940 Lazio Way                                 Jacksonville Jaquars
Oak Park CA 91377                              c/o Gunster
                                               225 Water Street, Suite 1750
Eddie Huey                                     Jacksonville FL 32202
538 Grove Street
Montclair NJ 07043                             James Massa
                                               723 Central Avenue, Suite B
Eric Neilsen, Esq.                             Lexington KY 40502
100 2nd Avenue North, Suite 240
Saint Petersburg FL 33701                      Jarrett Streiner
                                               10400 NW 6th Stret
Everbank/TIAA                                  Fort Lauderdale FL 33324
TIAA Commercial Finance
P.O. Box 911608                                Jim Smith
Denver CO 80291                                717 Ridge Pike
                                               Lafayette Hill PA 19444
Federal Express
3875 Airways, ModuleH3 Department 4634         John C. Nimmer, Esq,
Memphis TN 38116                               13703 South 14th Street
                                               Bellevue NE 68123
Finn Partners
301 E. 57th Street                             John Price
New York NY 10022                              325 Silvertree Lane
                                               Redlands CA 92374
Grassi & Co.
50 Jeficho Quadrangle, Ste 200
Jericho NY 11753

                                              15
Case 19-51291-tnw        Doc 122     Filed 12/18/19 Entered 12/18/19 11:41:01       Desc Main
                                    Document     Page 16 of 19



Judith Cooper                                   Martec International (TOGO)
138 Sunset Drive                                529 Dowd Avenue
West Long Branch NJ 07764                       Essex Fells NJ 07021

Kollman & Saucier, P.A.                         Mathews Giberson, LLP
1823 York Rd The Business Law Blvd              200 S. Andrews Avenue, Suite 800
Lutherville Timonium MD 21093                   Fort Lauderdale FL 33301

Lamar Advertising                               Maxium Media & PR
c/o Rouch-Milliken International , Inc.         211-164 Sandalwood Pkwy Easts
P.O. Box 8390                                   Dept #1064
Metairie LA 70011                               Brampton, ON L6Z4X1

Lawrence Silver                                 Meedmob, Inc.
1600 Oakmont Drive #3                           31 St James Avenue
Walnut Creek CA 94595                           Boston MA 02116

Lipton Weinbergr & Husick                       Mercantile Adjustment Bureau, LLC
201 N. Jackson Street, Ste 1                    P.O. Box 9055
Media PA 19063                                  Williamsville, NY 14231-9055

Locke Lord LLP                                  Microsoft Azure
Broofield Place                                 One Microsoft Way
2000 Vesey Street, 20th Floor                   Redmond WA 98052
New York NY 10281
                                                Milton Langer
Los Angeles Dodgers                             8975 W. Golf Road
c/o Jerome M. Jackson, Esq.                     Niles IL 60714
880 Apollo Street, Suite 238
El Segundo CA 90245                             Mitchell D. Goldberg, Esq.
                                                60 East 42nd Street, Ste 4600
Luzzatto & Luzzatto                             New York NY 10165
P.O. Box 5352
Beer Sheva 8415202 Israel                       Morvillo Abramowitz Grand Iason & Anello
                                                565 Fifth Avenue
Lyft                                            New York NY 10017
548 Market Street, Sute 68514
San Francisco CA 94104                          MSCCM Commercial Credit
                                                333 W. Hampden Avenue, Ste 820
Mark E. Fraze, Esq.                             Englewood CO 80110
Legal Department IBM
425 Market Street, 21st Floor                   N.J. Division of Taxation
San Francisco, CA 94105                         Bankruptcy Section
                                                P.O. Box 245
                                                Trenton NJ 08695-0245

                                               16
Case 19-51291-tnw        Doc 122    Filed 12/18/19 Entered 12/18/19 11:41:01        Desc Main
                                   Document     Page 17 of 19



NEP                                            Purdy Lucy
c/o of OCH & Goldber, LLP                      6-7 Harcourt Terrance
60 East 42nd Street, Suite 4600                Dublin 2
New York NY 10165                              DO2 FH73

New York State Department of Labor             Robert Morello
c/o Marianna DeCrescenzo,Esq.                  109 Presidential Drive
75 Varick Street, 7th Floor                    Horseheads NY 14845
New York NY 10013
                                               Rosenblatt, Levittan, Vulpis, Goetz & Co.
New York State Department of Taxation          1700 Jericho Turnpike
and Finance                                    New Hyde Park, NY 11040
Bankruptcy Section
P.O. Box 5300                                  Sallah Astarita & Cox LLC
Albany NY 12205-0300                           James D. Sallah, Esq.
                                               3010 N. Military Trail, #210
Optimum from 1979 New Hyde Park                Boca Raton FL 33431
1111 Stewart Avenue
Bethpage NY 11714-3581                         Scott A. Birnbaum, Esq.
                                               Birnbaum & Godkin, LLP
Outfront Media, Inc.                           280 Summer Street
405 Lexington Avenue                           Boston MA 02210
New York NY 10174
                                               Scott Lloyd
Perficient, Inc.                               19102 Oakboard Road
ATTN: Jeffrey Myska                            Tyler TX 75703
555 Maryville University Drive, Ste 500
Saint Louis MO 63141                           Serge Abend
                                               2515 South Court
Perficient, Inc.                               Palo Alto CA 94301
ATTN: Jeffrey Myska
P.O. Box 207094                                Sheppard Mullin Law Firm
Dallas TX 75320                                333 South Hope Street
                                               Harbor City CA 90710
Phillips, Cantor & Shalek, PA
4000 Hollywood Blvd, Suite 500 North           Skiermont Derby LLP
Hollywood FL 33021                             1601 Elm Street, Ste 4400
                                               Dallas TX 75201
Professional Specialty Publications, LLC
d/b/a National Event Publication               South by Southwest (SXSW)
ATTN: Chief Financial Officer                  28 Main Street, Suite 1800
570 Elmont Road                                Rochester NY 14614
Elmont NY 11003




                                              17
Case 19-51291-tnw         Doc 122    Filed 12/18/19 Entered 12/18/19 11:41:01        Desc Main
                                    Document     Page 18 of 19



Spoor Fisher                                    Uhthoff, Gomez, Vega
11 Byls Bridge Blvd, Bldg. 14                   Los Angeles Lockbox
Highveld ext 73                                 File # 50095
Centurion, 0157 Pretoria South Africa           Los Angeles CA 90074

Spruson & Ferguson Pty Limited                  United Trademark & Patent Services
PTY GPO Box 3898                                Sutie 401-401, Al Hawai Tower
Sydney NSW 2001 Australia                       Sheikh Zayed, P.O. Box 72430
                                                Dubai, United Arab Emirates
Staples
1111 S. Figueroa Street                         UPS
Los Angeles CA 90015                            P.O, Box 7247-0244
                                                Philadelphia PA 19170-0001
State Point Media, Inc.
183 Madison Avenue, Ste 605                     Van Wagner Aerial Media
New York NY 10016                               2380 Juniperor, Suite B
                                                Daly City CA 94015-1645
Steven B. Sprechman, Esq.
Law Offices of Sprechman & Fisher PA            Verizon
2775 Sunny Isles Blvd, Ste 100                  P.O. Box 408
North Miami Beach FL 33160-4007                 Newark NJ 07101-0408

Steven Pulisic                                  VStock
369 Central Avenue                              18 LaFayette Place
Deer Park NY 11729                              Woodmere NY 11598

Sweet & Walker PC                               WBZ TV
2380 Junipero Serra Blvd. Ste B                 1170 Soldiers Field Road
Daly City CA 94015                              Allston, MA 02134

The Rose Group, LLC                             Wells Fargo SBL
Attn: Steven Rose                               P.O. Box 29482
1594 Long Ridge Road                            Phoenix AZ 85038
Stamford CT 06903
                                                WeWork HQ.
TIAA Commercial Finance, Inc.                   115 W. 18th Street
10 Waterview Blvd                               New York NY 10011
Parsippany, NJ 07054
                                                Windstream Enterprises
Uber                                            P.O. Box 70268
1455 Market Street                              Philadelphia PA 19176-0268
San Francisco CA 94103
                                                Yus Loc
                                                Patent Attorney
                                                d6 Prospekt Mira

                                               18
Case 19-51291-tnw         Doc 122    Filed 12/18/19 Entered 12/18/19 11:41:01   Desc Main
                                    Document     Page 19 of 19



Moscow 129090 Russia



123717.164814/8100338.1




                                               19
